Title: To Alexander Hamilton from Joseph Nourse, 15 February 1793
From: Nourse, Joseph
To: Hamilton, Alexander


Treasury DepartmentRegister’s Office 15. February 1793
Sir
The 11th. Section of the Act for registering and recording Ships or vessels enacts that where a ship or vessel is in any other District than where the Owner, being a Citizen resides, The Collector of the Port in whose District the Vessel may be shall register the same provided that when the vessel shall return to the Port to which she belongs the said Register shall be delivered up and a New Register granted, upon which the Collector is directed to transmit the Register so delivered up to the Collector of the Port where the same was issued.
Having reflected upon the Opperation of the foregoing Clause I beg Leave to suggest for Consideration whether this Mode of forwarding the Registers from one Collector to another is not subject to Exception from the Information not being given to the Treasury and also from the Risque, to which they may be liable from various Casualties in transmissions from an Extreme Eastern to a southern Port and that as often as such Accidents happen the Records of the Treasury will be imperfect.
The foregoing Difficulties might be removed by directing that instead of transmitting the Certificate of Registry to the Collector who issued the same, that in all such Cases it be forwarded to the Register of the Treasury to be by him cancelld and who shoud thereupon transmit Certificate thereof to the Collector who granted the said Register.
The above Observation applies with equal Force to the 12th. Section, to which as well as the foregoing the Secty. of the Treasury is very respectfully referred.
I have the Honor to be   Sir   Your mo: ob: hb: Servt.
Honble. Alexr. Hamilton EsqrSecretary of the Treasury.
